Application to dissolve an injunction restraining the defendant . from committing trespasses and waste upon the Indian lands _ , ^ , . . , . or the Cattaraugus reservation, or interfering with the session of the indians residing on such reservation. The *14Chancellor decided that this court has jurisdiction to protect the Seneca nation of indians in the undisturbed possession and enjoyment of their lands, and from trespasses committed thereon, in the absence of any statute authorizing the bringing of a suit at ,law for damages sustained by means of such trespasses. And that in the case made by the complainants’ bill the court of chancery is bound to decree an account for the injury which the indians have sustained by the trespasses committed by defendant upon their lands, and to protect them by injunction against future trespasses.
That as the individuals composing the Seneca nation are too numerous to join in this suit by name, the bill was properly filed by the complainants in behalf of themselves and the residue of.the nation residing upon their reservations.
Motion to dissolve preliminary injunction denied with costs.